        Case 3:13-cv-30125-PBS Document 453-1 Filed 04/15/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
____________________________________
                                        )
Mark Anthony REID,                      )
                                        )    Case No. 3:13-cv-30125-PBS
on behalf of himself and others         )
similarly situated,                     )
                                        )
Plaintiffs-Petitioners,                 )
                                        )
v.                                      )
                                        )
Christopher DONELAN, Sheriff,           )
Franklin County, MA, et al.,            )    Date:
                                        )
Defendants-Respondents.                 )
____________________________________ )


      The Court has considered Plaintiffs’ motion for summary judgment, together with the
moving and opposing papers. It is Ordered that the motion be, and hereby is, Granted.

       The Court finds that the Plaintiffs have demonstrated that there exists no genuine issue as
to any material facts and that Plaintiffs are entitled to judgment as a matter of law.

        The Court declares that 8 U.S.C. § 1226(c) is unconstitutional to the extent that an
individual is detained under that section for six months or longer without a bond hearing where
the government bears the burden of justifying the detention by clear and convincing evidence
that the detainee poses a flight risk or danger to the community that requires his or her
imprisonment.

        It is further Ordered that Defendants and their agents, employees, assigns, and all those
acting in concert with them, are enjoined as follows:

       1. Within 30 days of the date of this order, Defendants shall identify all members of the
          8 U.S.C. § 1226(c) class and provide them with a bond hearing before an Immigration
          Judge with power to grant their release.
       2. The Immigration Judge shall release each class member on his or her own
          recognizance, a reasonable bond, and/or under reasonable conditions of supervision,
          unless the government shows by clear and convincing evidence that continued
          detention is justified because the detainee poses a flight risk or danger to the
          community that requires his or her imprisonment.
       3. Each week, Respondents shall identify all current or future Class members, notify
          class counsel of the identity and location of each class member, and ensure that they
          automatically receive fair and meaningful bond hearings at or within one week after
          the class member reaches six months of detention.
        Case 3:13-cv-30125-PBS Document 453-1 Filed 04/15/19 Page 2 of 2



        4. Within 30 days of the date of this order, and every six months thereafter, Defendants
           shall file a status report with the following compliance data about all new class
           members: detainee name, detention facility, alien number, nationality, book-in date,
           hearing date, hearing outcome (including bond amount or release conditions, if any
           set), whether the person was released and, if so, the book-out date.


Date:
                                                            ___________________________
                                                            Hon. Patti B. Saris
                                                            United States District Judge
